Title: To Thomas Jefferson from Albert Gallatin, 29 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Novr. 29. 1808
                  
                  Will you be pleased to return Collector Simm’s letter in which he submitted Lamphier’s appointment. 
                  Respectfully Your obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
               